Exhibit 10.4



SPIRIT AIRLINES, INC.


2015 INCENTIVE AWARD PLAN
ANNUAL CASH AWARD GRANT NOTICE AND
ANNUAL CASH AWARD AGREEMENT
Spirit Airlines, Inc., a Delaware corporation (the “Company”), pursuant to its
2015 Incentive Award Plan, as amended from time to time (the “Plan”), hereby
grants to the individual listed below (“Participant”), a cash bonus award in
respect of the Company’s performance in fiscal year 2015 (the “Award”). This
Award is subject to all of the terms and conditions as set forth herein and in
the Annual Cash Award Agreement attached hereto as Exhibit A (the “Agreement”)
and the Plan, each of which is incorporated herein by reference. Capitalized
terms not specifically defined in this Grant Notice and the Agreement shall have
the meanings specified in the Plan.
Participant’s Name:
      
Grant Date:
      
Target Cash Award:
    
Performance Period:
      
 
 

By his or her signature and the Company’s signature below, Participant agrees to
be bound by the terms and conditions of the Plan, the Agreement and this Grant
Notice (including Exhibit B attached hereto). Participant has reviewed the
Agreement, the Plan and this Grant Notice in their entirety, and fully
understands all provisions of the Agreement, the Plan and this Grant Notice. In
addition, by signing below, Participant agrees that the Company, in its sole
discretion, may satisfy any withholding obligations in accordance with Section
2.6 of the Agreement by using any other method permitted by the Plan or Section
2.6 of the Agreement. Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions arising under the Plan or relating to the Award.


SPIRIT AIRLINES, INC.:
PARTICIPANT:
By:
            
By:
            
Print Name:
            
Print Name:
            
Title:
            
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------

Exhibit 10.4



EXHIBIT A
TO ANNUAL CASH AWARD GRANT NOTICE
ANNUAL CASH AWARD AGREEMENT
Pursuant to the Annual Cash Award Grant Notice (the “Grant Notice”) to which
this Annual Cash Award Agreement (this “Agreement”) is attached, Spirit
Airlines, Inc., a Delaware corporation (the “Company”), has granted to
Participant a cash bonus award in respect of the Company’s performance in fiscal
year 2015 (“Award”) under the Company’s 2015 Incentive Award Plan, as amended
from time to time (the “Plan”).
ARTICLE I
GENERAL
1.1    Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice.
1.2    Incorporation of Terms of Plan. The Award is subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
1.3    Stockholder Approval Condition. The grant of the Award hereunder, the
Grant Notice and this Agreement are subject to approval of the Plan by the
stockholders of the Company in accordance with Section 14.3 of the Plan. If such
stockholder approval is not obtained, the grant of the Award hereunder, the
Grant Notice and this Agreement shall automatically terminate and become null
and void and be of no further force or effect.
1.4    Performance Award. The Award is a Performance Award intended to qualify
as a “Performance-Based Compensation” under the Plan, and accordingly the
provisions of Article V thereunder shall apply to the Award and are hereby
incorporated herein by reference.
ARTICLE II


GRANT OF AWARD
2.1    Grant of Award. In consideration of Participant’s past and/or continued
employment with or service to the Company or a Subsidiary and for other good and
valuable consideration, effective as of the Grant Date set forth in the Grant
Notice (the “Grant Date”), the Company grants to Participant the Award as set
forth in the Grant Notice, upon the terms and conditions set forth in the Plan,
this Agreement and the Grant Notice (including Exhibit B attached thereto).
2.2    Performance Conditions. The target amount of the Award is set forth in
the Grant Notice. The actual Award amount shall be determined in accordance with
Section 2.3 hereof based on the achievement of the Performance Goals set forth
on Exhibit B to the Grant Notice for the January 1, 2015 to December 31, 2015
Performance Period (the “2015 Performance Period”).
2.3    Certification. Following the completion of the 2015 Performance Period,
the Committee shall review and certify in writing (which may be in the form of
minutes of a meeting of the Committee)



--------------------------------------------------------------------------------

Exhibit 10.4



whether and the extent to which the applicable Performance Goals have been
achieved for the 2015 Performance Period, and, if so, calculate and certify in
writing (which may be in such form as the Committee shall determine, including
minutes of a meeting of the Committee) that amount of the Award actually earned
based upon the applicable payout formula set forth in Exhibit B to the Grant
Notice. The Committee may apply discretion to eliminate or reduce the amount of
the Award payable to Participant consistent with Section 162(m) of the Code.
2.3    Payment. Any amount of the Award that is earned, as determined by the
Committee in accordance with Section 2.2, shall be payable within sixty (60)
days following the end of the Performance Period. Any such payment shall be
subject to all applicable tax withholding in accordance with Section 2.6 hereof.
2.4    Death, Disability and Change-in-Control Treatment.
(a)    In the event of the Participant’s death, Termination of Service due to
the Participant’s permanent disability (within the meaning of Section 22(e) of
the Code), or in the event of a Change in Control, in each case occurring prior
to the end of the 2015 Performance Period, the Committee shall determine, in its
sole discretion, whether any portion of the Award shall be paid to Participant
or Participant’s beneficiary or personal representative, as the case may be.
(b)    In the event of the Participant’s death, Termination of Service due to
the Participant’s permanent disability (within the meaning of Section 22(e) of
the Code), or in the event of a Change in Control, in each case occurring on or
after the end of the 2015 Performance Period but before payment, payment of the
Award (if any) shall be determined by the Committee in accordance with Section
2.2 hereof and paid to Participant or Participant’s beneficiary or personal
representative, as the case may be, in accordance with Section 2.3 hereof.
2.5    Forfeiture, Termination and Cancellation upon Termination of Service.
Upon Participant’s Termination of Service for any or no reason, the Award
(except for any partial payment, if any, approved pursuant to Section 2.4(a)
hereof) will thereupon be automatically forfeited, terminated and cancelled as
of the applicable termination date without payment of any consideration
therefor, and the Participant, or Participant’s beneficiary or personal
representative, as the case may be, shall have no further rights hereunder.
2.6    Tax Withholding. Notwithstanding anything to the contrary in this
Agreement or the Grant Notice, the Company shall be entitled to require payment
by Participant of any sums required by applicable law to be withheld with
respect to the grant or payment of the Award. Such payment shall be made in the
manner determined by the Company in its sole discretion, and may be made by
deduction from other compensation payable to Participant or in such other form
of consideration acceptable to the Company.
2.7    Clawback. If Participant at any time during the period commencing on the
Grant Date and ending on the first anniversary of the Grant Date engages in any
activity in competition with the Company, or which is inimical, contrary or
harmful to the interests of the Company in the determination of the
Administrator (including, without limitation, committing fraud or conduct
contributing to any financial restatements or irregularities, or violating a
non-competition, non-solicitation, non-disparagement or non-disclosure covenant
or agreement with the Company or any Affiliate, as determined by the
Administrator), then Participant must pay to the Company any amount actually or
constructively received by Participant pursuant to the Award, and this Agreement
and the Grant Notice shall terminate and the Award (whether or not earned) shall
be forfeited without payment of any consideration therefor. In addition and
without limiting



--------------------------------------------------------------------------------

Exhibit 10.4



the foregoing, to the extent required by applicable law and/or the rules and
regulations of the securities exchange or inter-dealer quotation system on which
the Common Stock is listed or quoted, or if so required pursuant to a written
policy adopted by the Company which applies to Participant, this Agreement and
the Award shall be subject (including on a retroactive basis) to such clawback,
forfeiture or similar requirements, and such requirements shall be deemed
incorporated by reference into this Agreement


ARTICLE III
OTHER PROVISIONS
3.1    Administration. The Administrator shall have the power to interpret the
Plan, this Agreement and the Grant Notice and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules. All actions taken
and all interpretations and determinations made by the Administrator in good
faith shall be final and binding upon Participant, the Company and all other
interested persons. No member of the Committee or the Board shall be personally
liable for any action, determination or interpretation taken or made, or omitted
to be taken or made, under or with respect to the Plan, this Agreement, the
Grant Notice or the Award (unless constituting fraud or a willful criminal act
or omission). The duties and obligations of the Company, the Administrator and
each member of the Administrator shall be determined only with reference to the
Plan, the Grant Notice and this Agreement, and no implied duties or obligations
shall be read into the Plan, this Agreement or the Grant Notice on the part of
the Company, the Administrator or any member of the Administrator.  Under no
circumstances shall the Company, the Administrator or any member of the
Administrator be obligated to prove good faith for any purpose, it being
specifically understood and agreed that the Administrator and each member of the
Administrator shall be presumed in all instances to have acted in good faith.
 To overcome this presumption of good faith, Participant shall have the burden
of proving, by clear and convincing evidence, that the Administrator or the
member of the Administrator, as the case may be, intentionally acted in bad
faith.


3.2     Adjustments upon Specified Events. Participant acknowledges that the
Award is subject to amendment, modification and termination in certain events as
provided in this Agreement and Article 14 of the Plan.
3.3    Grant is Not Transferable. During the lifetime of Participant, the Award
and the rights and privileges conferred hereby will not be sold, transferred,
assigned, pledged, hypothecated or otherwise disposed in any way (whether by
operation of law or otherwise), and will not be subject to sale under execution,
attachment or similar process, unless and until the Award has been paid. Upon
any attempt to sell, transfer, assign, pledge, hypothecate or otherwise dispose
of the Award, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, the Award and the
rights and privileges conferred hereby immediately will become null and void.
Unless and until the Award has been paid, neither the Award nor any interest or
right therein shall be liable for the debts, contracts or engagements of
Participant or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect.
Notwithstanding anything herein to the contrary, this Section 3.3 shall not
prevent transfers by will or applicable laws of descent and



--------------------------------------------------------------------------------

Exhibit 10.4



distribution; provided, however, that all such transfers shall be subject to the
terms and conditions of the Plan, the Grant Notice and this Agreement.
3.4    Binding Agreement. Subject to the limitation on the transferability of
the Award contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
3.5    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal executive office, and any notice to be given
to Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this Section
3.5, either party may hereafter designate a different address for notices to be
given to that party. Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.
3.6    Titles. Titles provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
3.7    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement and the Grant Notice, regardless of the law that might
be applied under principles of conflicts of laws.
3.8    Conformity to Applicable Laws. Participant acknowledges that the Plan,
this Agreement and the Grant Notice are intended to conform to the extent
necessary with all applicable laws, rules and regulations. Notwithstanding
anything herein to the contrary, the Plan shall be administered, and the Award
is granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan, this Agreement
and the Grant Notice shall be deemed amended to the extent necessary to conform
to such laws, rules and regulations.
3.9    Amendments, Suspension and Termination. To the extent permitted by the
Plan, the Administrator or the Board may waive any conditions or rights under,
amend any terms of, or alter, suspend, discontinue, cancel or terminate, this
Agreement, the Grant Notice and/or the Award granted hereunder, prospectively or
retroactively (including after Participant’s termination of employment or
service with the Company); provided that any such waiver, amendment, alteration,
suspension, discontinuance, cancellation or termination that would materially
and adversely affect the rights of Participant with respect to the Award granted
hereunder shall not to that extent be effective without Participant’s consent
unless the Committee or the Board, as applicable, determines that such either is
required or advisable in order for the Company, the Plan or the Award made
hereunder to satisfy any applicable law or regulation. Nothing in this Agreement
or the Grant Notice shall restrict in any way the adoption of any amendment,
modification, suspension or termination to the Plan in accordance with the terms
of the Plan.
3.10    Successors and Assigns. The Company may assign any of its rights under
this Agreement and the Grant Notice to single or multiple assignees, and this
Agreement and the Grant Notice shall inure to the benefit of the successors and
assigns of the Company. Subject to the restrictions on transfer herein set forth
in Section 3.3 hereof, this Agreement and the Grant Notice shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns.
3.11    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Award and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under



--------------------------------------------------------------------------------

Exhibit 10.4



Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
3.12    Not a Contract of Employment. Nothing in the Plan, this Agreement or the
Grant Notice shall confer upon Participant any right to continue to serve as an
employee or other service provider of the Company or any of its Affiliates.
3.13    Entire Agreement. The Plan, the Grant Notice and this Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof.
3.14    Section 409A; Taxes. The Award is not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). Notwithstanding any other provision of the Plan, the Grant Notice or
this Agreement, if at any time the Administrator determines that the Award (or
any portion thereof) may be subject to Section 409A, the Administrator shall
have the right, in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so, and without
Participant’s consent), to adopt such amendments to the Plan, the Grant Notice
or this Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate for the Award either
to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A. This Section 3.14 does not create an obligation on
the part of the Company to modify the Plan or this Award Agreement and does not
guarantee that the Award will not be subject to taxes, interest and penalties
under Section 409A. For the avoidance of doubt, Participant is solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on or for his account in connection with this Agreement (including
any taxes and penalties under Section 409A), and neither the Company nor any
Affiliate shall have any obligation to indemnify or otherwise hold Participant
(or any beneficiary) harmless from any or all of such taxes or penalties.
3.15    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement and the Grant
Notice create only a contractual obligation on the part of the Company as to
amounts payable and shall not be construed as creating a trust or separate fund
of any kind, or a fiduciary relationship between the Company, any Affiliate of
the Company, or the Administrator, on the one hand, and Participant or other
person or entity, on the other hand. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Award, and rights no
greater than the right to payment as a general unsecured creditor with respect
to the Award, as and when payable hereunder.









--------------------------------------------------------------------------------

Exhibit 10.4



EXHIBIT B
TO ANNUAL CASH AWARD GRANT NOTICE


PERFORMANCE GOALS*




Metric
Target Basis
50% Payout
(Threshold)
100% Payout (Target)
200% Payout (Stretch)
Payout Weight
Definition
Adjusted CASM ex-fuel
2015 Plan
5.053
4.930
4.856
50%
Operating costs less: fuel, restructuring cost, gain or loss asset disposition,
special items, distribution and other marketing expenses, equity compensation
expense , bonus expense, divided by ASMs.


Adjusted Total RASM
2015 Plan
9.773
10.180
10.404
30%
Operating revenue less: distribution and other marketing expenses, divided by
ASMs.


A:14
Better of: A:14 ranking average monthly performance or % of target achievement
See below
See below
See below
10%
Percent of flights that arrive at the destination gate within 14 minutes of
schedule per DOT reporting.


Courtesy Rate
Courtesy rate average monthly performance
96.39%
96.65%
97.38%
10%
All NPS detractor responses where words suggesting rudeness occurred (targeted
key word search) divided by all NPS responses=Courtesy Rate %.





* Minimum threshold trigger for payout is $157 million of net income.
 
A:14 Payout Calculation:




--------------------------------------------------------------------------------

Exhibit 10.4





Payout is calculated based on the average percentage of target related to A:14%
achievement or A:14 rank according to which calculation reflects the better
performance.




Spirit A:14 Rank
Spirit A:14 % Achievement


% of Target Payout
Goal Level
Comparison Group
1 - 4 of 8
+
200%
Stretch
Delta
Frontier
JetBlue Southwest
Spirit
United
American
US Airways


5 of 8
75.0 – 78.9%
150%
 
6 of 8
71.0 – 74.9%
100%
Target
7 of 8
67.0% - 70.9%
50%
Threshold
8 of 8
Less than 67.0%
0%
No Payout







